                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

SHEILA J. ZAMBON,                                     )
                                                      )
               Plaintiff,                             )
                                                      )
v.                                                    )       No. 3:17-CV-507-TWP-HBG
                                                      )
SHAWN CRAWFORD, et al.,                               )
                                                      )
               Defendants.                            )

                                MEMORANDUM AND ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

and Standing Order 13-02.

       Now before the Court are numerous Motions [Docs. 55, 68, 72, 77] and other filings [Docs.

56, 64, 66, 67, 74] by Plaintiff. Some of these documents are filed as Motions, while others are

filed as Responses/Notices but often contain requests for relief. The Court will summarize the

filings and then turn to the requested relief made therein.

I.     POSITION OF THE PARTIES

       In Plaintiff’s Second Motion for Sanctions [Doc. 55], she requests Rule 11 sanctions

against Defendant Porch because Defendant Porch did not sign her interrogatories or have them

notarized. Subsequently, after Plaintiff filed her Motion, Defendant Porch filed a signed copy of

her interrogatory responses. [Doc. 70].

       Plaintiff also filed a Response [Doc. 56] to the undersigned’s Order denying sanctions.1 In

her Response, she argues that sanctions should be issued against Defendant Patton. She discusses



       1
         Plaintiff states that her filing is a Response to Judge Phillips’s Order, but the Court
believes Plaintiff’s filing is a response to the undersigned’s Order [Doc. 53] denying sanctions,
which was entered on August 17, 2018.
Rule 11 and states that the Court did not issue sanctions against Defendants because they are

employees of the City of Sevierville, which leads to “Gestapo tactics.” [Doc. 56 at 4]. Defendants

filed a Response [Doc. 63], stating that Plaintiff has not alleged any independent or new acts by

Defendants, the Motion does not comply with Rule 11, and Plaintiff’s Motion fails to comply with

Section 3(j) of the Scheduling Order.

       Plaintiff filed another Response to the Court’s Order [Doc 64], stating that Defendants have

been given the right to override every Federal Rule of Civil Procedure and that “this pattern of

practice has become part of the Gestapo tactics of the Court and the Judge.” [Doc. 64 at 1]. She

also states that Defendant Porch did not sign her interrogatories. Plaintiff filed additional

information [Doc. 65], stating as follows: she will participate in a deposition but cannot until after

October 20, 2018, she does not trust the Sevierville Police Department or the attorney, she has no

means to depose Defendants, and she would like to depose them with a tape recorder.

       Plaintiff filed a Notification of Abuse of the Court and the Judge (“Notification”) [Doc.

66], which states that the officers in this case, along with their attorney, are abusing the Court. She

asserts that defense counsel did not sign the first set of interrogatories, and later, she was sent the

same set of interrogatories. She states that there are no specific limits to the number of written

discovery requests and that sending more written discovery requests is common. She continues

that the limit for written discovery requests is thirty-five in a case over $25,000, unless the party

attaches a declaration showing necessity. She later filed a Notice [Doc. 67], stating that she had

to answer the same set of interrogatories twice.

       In Plaintiff’s Motion for a Confusion of Last Documents filed by Defendants (“Motion for

a Confusion”) [Doc. 68], she cites her earlier filed Motion [Doc. 56] and explains that Defendants’

filing seems like a waste of time and money because the Court already ruled in Defendants’ favor.



                                                   2
She also asserts that she did not receive notification that Defendant Porch changed her address and

requests sanctions against Defendant Porch.

        Defendants filed a Response [Doc. 71] to Plaintiff’s filings [Docs. 66, 67, 68]. Defendants

state that Plaintiff called defense counsel and left a message to return her telephone call. Defense

counsel called and spoke to Plaintiff briefly, and Plaintiff hung up on counsel. Defendants assert

that Plaintiff has not complied with Section 3(j) of the Scheduling Order. In their response to

Plaintiff’s Notification [Doc. 66], and with respect to Plaintiff’s argument that she was served the

same set of interrogatory requests, Defendants explain that Plaintiff filed an objection based on

the ground that the interrogatory requests were not signed by defense counsel. Defendants state

that defense counsel sent her another copy and explained that the original requests were

inadvertently sent without the signature of counsel. Defendants state that Plaintiff takes issue with

Defendant Crawford’s objection to answering more than twenty-five interrogatories, but this is the

limit imposed by Federal Rule of Civil Procedure 33. With respect to Plaintiff’s filing [Doc. 67],

Defendants state that they do not read this filing to make any request for relief. Finally, with

respect to Plaintiff’s Motion for a Confusion [Doc. 68], Defendants state that they do not read this

filing as making a request for relief. Defendants point out that while Plaintiff requests sanctions

against Defendant Porch for not updating her address, Defendant Porch updated her address shortly

after Plaintiff’s filing.

        Plaintiff also filed a Motion for Additional Time for Family Pending Death of Her Brother

[Doc. 72]. She requests additional time to respond to defense counsel and the Court, stating that

her brother is suffering a medical emergency. She later filed a Notice [Doc. 74], stating that her

brother had passed away and that she would respond to the Court and Defendants in a timely

manner. She asserts the following: she will make time for a deposition on October 24, 2018, that



                                                 3
Defendant Porch notified Plaintiff of her new address, and that the Court did not respond to her

prior request for more time. She states that the Court does not show her respect or compassion.

       Finally, Plaintiff filed a Motion [Doc. 77], requesting that her deposition be rescheduled.

Defendants filed a Response [Doc. 79], stating that the parties agreed to reschedule Plaintiff’s

deposition for December 18, 2018. Plaintiff filed a Notice [Doc. 80], stating that the attorney is

trying to confuse her because in Defendants’ Response, they stated that the deposition would occur

on December 18, 2018, but in a letter [Doc. 80-1], Defendants set the deposition for December 12,

2018. Plaintiff states that she is available on December 18, 2018.

II.    ANALYSIS

       Before the Court turns to the merits of Plaintiff’s filings, the Court must address a few

preliminary matters. First, the Court notes that in its August 18 Order [Doc. 53], the undersigned

explained that Section 3(j) of the Scheduling Order requires the parties to take certain steps before

filing motions regarding discovery disputes. The Court also outlined these steps for Plaintiff. A

few days later, on August 21, 2018, the Court denied [Doc. 54] another request for sanctions by

Plaintiff and directed Plaintiff to the undersigned’s August 18 Order. As evidence by the numerous

filings above, which largely raise discovery issues, Plaintiff has ignored the Court’s directions.

The purpose of the procedure in the Scheduling Order is to save, not only judicial resources, but

the parties’ resources because many discovery disputes can be resolved without engaging in time-

consuming and expensive motion practice—as demonstrated by several of Plaintiff’s filings. For

instance, Plaintiff argues in two filings [Docs. 66, 67] that she was served with the same set of

interrogatories and complains that she has “spent money remailing these same answers, unread.”

[Doc. 67 at 2]. Plaintiff, however, could have avoided spending her resources and filing documents

with the Court had she just simply contacted defense counsel. Likewise, prior to filing her Motion



                                                 4
[Doc. 77], requesting to postpone her deposition, she could have contacted defense counsel in an

attempt to avoid motion practice.

       Plaintiff’s pro se status is not a reason to ignore the rules and the failure to follow the

Court’s Orders or the Federal Rules will not be excused any further.              The Court hereby

ADMONISHES Plaintiff that the failure to follow these Rules may warrant future motions

involving discovery disputes to be summarily denied. Further, several of Plaintiff’s instant

requests that relate to discovery disputes will be denied for failing to follow the above procedure,

along with the additional reasons set forth below.

       Second, the Court observes that Plaintiff continues to file discovery requests on ECF. See

[Docs. 56-62]. The Court DIRECTS Plaintiff to Federal Rule of Civil Procedure 5(d), which

states that “discovery requests and responses must not be filed until they are used in the

proceedings or the court orders” such filings. Accordingly, unless Plaintiff intends to use the

discovery requests to support a motion, Plaintiff shall not file such documents on ECF. The Court

notes that following this Rule will also help Plaintiff reduce her costs.

       The Court will now turn to the merits of Plaintiff’s pending Motions and filings. With

respect to Plaintiff’s Motion for Sanctions [Doc. 55], she asserts that Defendant Laura Porch did

not sign her interrogatories or have them notarized and requests Rule 11 sanctions. In Response

[Doc. 70], Defendant Laura Porch filed a signed copy of her interrogatories. Although Plaintiff

failed to comply with the procedure as set forth above, for purposes of judicial efficiency, the Court

ORDERS Defendant Laura Porch to submit her responses in compliance with Rule 33(b) by

December 7, 2018. See Fed. R. Civ. P. 33(b)(3) (explaining that responses must be answered

under oath). Accordingly, the Court finds Rule 11 sanctions are not warranted.




                                                  5
       With respect to Plaintiff’s Response [Doc. 56], which requests Rule 11 sanctions against

Defendants, the Court finds this Motion not well taken.2 As Defendants emphasized in their

Response [Doc. 63], Plaintiff has not alleged any independent or new acts by Defendants and the

Motion does not comply with the procedures outlined in Rule 11.

       Plaintiff’s Notification [Doc. 66] asserts that there is no specific limit on written discovery

requests. As mentioned above, however, Plaintiff did not comply with Section 3(j) of the

Scheduling Order, and to the extent she is requesting relief, this request is denied at this time. The

Court further directs Plaintiff to Federal Rule of Civil Procedure 33, which limits interrogatory

requests to twenty-five, without leave of Court.           If Plaintiff needs to serve additional

interrogatories, she SHALL work with Defendants’ counsel to resolve any issues, prior to seeking

relief from the Court.

       With respect to Plaintiff’s Motion for a Confusion [Doc. 68], she requests sanctions against

Defendant Porch for not updating her new address. Defendant Porch updated her new address

shortly thereafter. Accordingly, the Court finds sanctions are not warranted.

       With respect to Plaintiff’s Motion for Additional Time [Doc. 72], it is not clear to the Court

for what purpose Plaintiff needed additional time. Further, Plaintiff has been able to fully brief all

her filings prior to the Court’s instant Memorandum and Order. Accordingly, Plaintiff’s Motion

is [Doc. 72] is DENIED AS MOOT.

       Finally, with respect to Plaintiff’s Motion [Doc. 77], requesting that her deposition be

rescheduled, Defendants filed a Response [Doc. 70], stating that the parties agreed to reschedule

the deposition. Accordingly, Plaintiff’s Motion [Doc. 77] is DENIED AS MOOT. The parties



       2
        As mentioned above, Plaintiff’s filing is a “Response” to the Court’s previous Order [Doc.
53], denying her request for sanctions. Because Plaintiff does not explain the purpose of her
Response, the Court will treat it as a motion for reconsideration.
                                                  6
SHALL confirm with one another as to the date and time of the deposition as there appears to be

some confusion.3

III.     CONCLUSION

         Accordingly, for the reasons set forth above, the Court finds Plaintiff’s Motion [Doc. 55]

is GRANTED IN PART AND DENIED IN PART, Plaintiff’s Motion [Doc. 68] is DENIED,

Plaintiff’s requests [Docs. 56, 66] are DENIED, and Plaintiff’s Motions [Docs. 72, 77] are

DENIED AS MOOT.

       IT IS SO ORDERED.

                                               ENTER:




                                               United States Magistrate Judge




         3
         The Court notes that in an earlier filing, Plaintiff requests that Defendant Porch be present
at the deposition on October 24, 2018. It appears this request is also moot because Plaintiff needed
to reschedule the deposition.
                                                  7
